Exhibit 99.2 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, Suite 405 Vancouver, BC V6T 1Z3 2. Date of Material Change December 11, 2012 3. News Release December 11, 2012 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. announced that the company has reached an agreement with Merck to settle its debt obligations stemming from the companies’ collaboration and license agreement for vernakalant, signed in April 2009. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name: Ms. Jennifer Archibald Title: Chief Financial Officer Phone No.: 604-677-6905 9. Date of Report December 11, 2012 Per: “Jennifer Archibald” Jennifer Archibald, Chief Financial Officer
